Citation Nr: 0732086	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-05 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for residuals of a 
dislocated pelvis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a chest disability.

6.  Entitlement to service connection for residuals of a hip 
dislocation.

7.  Entitlement to service connection for residuals of shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The veteran relocated during the pendency of her appeal.  
Jurisdiction of the case has been transferred to the 
Washington, D.C., RO.  

The November 2001 rating decision also denied service 
connection for a hiatal hernia.  The veteran appealed the 
denial; however, service connection was awarded in a November 
2006 rating decision.  As such, the claim is no longer in 
appellate status.

The matters were previously before the Board in November 2005 
and remanded to comply with an outstanding RO hearing 
request.  After rescheduling the hearing date multiple times, 
the veteran ultimately cancelled her hearing in April 2006.  
As such, her hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  Degenerative joint disease (DJD) of the right knee is not 
related to the veteran's period of active duty service nor 
did it manifest in the year following separation from said 
service.

2.  DJD of the left knee is not related to the veteran's 
period of active duty service nor did it manifest in the year 
following separation from said service.

3.  There is no evidence of a pelvic dislocation in service 
and the competent medical evidence of record does not contain 
a current diagnosis of a pelvic disability.

4.  There is no evidence of a hip dislocation in service and 
the competent medical evidence of record does not contain a 
current diagnosis of a hip disability.

5.  Mild DJD of the facet joints of L4-5 is not related to 
the veteran's period of active duty service nor did it 
manifest in the year following separation from said service.

6.  The competent medical evidence of record does not contain 
a current diagnosis of a chest disability.

7.  There is no evidence of shin splints in service and the 
competent medical evidence of record does not contain a 
current diagnosis of any residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right knee disability, to include DJD, are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for a left knee disability, to include DJD, are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for residuals of a dislocated pelvis are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

4.  The criteria for the establishment of service connection 
for residuals of a hip dislocation are not met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for the establishment of service connection 
for a back disability, to include mild DJD of the facet 
joints of L4-5, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

6.  The criteria for the establishment of service connection 
for a chest disability are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  The criteria for the establishment of service connection 
for residuals of shin splints are not met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed her claim prior to the 
enactment of the VCAA.  In May 2000, December 2000, and 
January 2001 letters, issued prior to the decision on appeal, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims.  She was asked to provide a copy of records showing 
that the claimed conditions began during service or during 
the year following her discharge from service.  She was also 
asked to provide recent treatment records and any nexus 
opinions.  VA Form 21-4142, Authorization and Consent to 
Release Information to VA, was attached. 

A VCAA letter was sent to the veteran in June 2006.  In this 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claims.  She was additionally notified of the evidence 
necessary to establish a disability rating and effective date 
in that letter and in an April 2006 letter.  The case was 
last readjudicated in a November 2006 supplemental statement 
of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA 
treatment records.

The Board notes in an unsigned April 2006 VA Form 21-4142, 
Authorization and Consent to Release Information to VA, the 
veteran indicated she sought treatment for some of the 
claimed disorders from Salinas Memorial Hospital, Fort Ord 
Army Base Hospital, and Washington, D.C., Free Health Clinic.  
In June 2006, the RO sent the veteran a letter requesting 
separate consent forms that included the entire name and 
mailing address for all private doctors or hospitals.  With 
respect to Fort Ord Army Hospital, she was advised to provide 
the necessary information as her treatment was based on her 
husband's information since she was treated as a dependent of 
an active duty service member.  The veteran did not provide 
the requested information.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of completed consent forms, 
is not an impossible or onerous task.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  As such, a remand in order to 
obtain any outstanding records, if any, is not necessary.  
38 C.F.R. § 3.159(c)(1), (2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Based on the veteran's failure to 
provide completed consent forms, there is no additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions; 
service medical records; and VA outpatient treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Right and Left Knee Disabilities

The veteran contends that she is entitled to service 
connection for right and left 
knee disabilities.  Specifically, she asserts that she 
injured her knees at Fort Sam Houston.

After careful consideration, the Board finds that service 
connection for right and left knee disabilities, to include 
DJD and meniscal tears, is not warranted.  In this regard, 
the veteran's service medical records show she complained of 
right knee pain of three to four week duration in August 
1977.  Slight crepitation was noted upon physical 
examination.  She was diagnosed with mild chondromalacia of 
the right knee.  She again complained of right knee pain in 
September 1977.  She was diagnosed with probable muscle 
aches.  There were no further complaints regarding the right 
knee in service.  The service medical records were devoid of 
complaints, treatment, or diagnoses referable to the left 
knee.

The mere fact that the veteran complained of right knee pain 
and was diagnosed with mild chondromalacia of the right knee 
and muscle aches in service is not enough to establish 
service connection; there must be evidence of a resulting 
chronic disability.  See Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997).  As noted above, there were no further 
complaints in service after 1977.

Further, there has been no showing of continuity of 
symptomatology of the right knee after service to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Post-service, 
the first complaints with respect to the veteran's knees are 
dated in December 1996.  At that time, the veteran complained 
of knee pain.  X-rays 
taken in December 1996 were negative for findings of DJD.  

The first diagnosis of bilateral DJD of the knees is 
contained in VA outpatient treatment records dated in August 
1998, some 19 years after the veteran's separation from 
service and thus, outside the one-year presumptive period for 
service connection.  38 C.F.R. §§ 3.307, 3.309.  Thereafter, 
magnetic resonance imaging (MRI) taken in 1999 and 2000 has 
shown bilateral meniscal tears.  While there was some 
question of an old fracture of the right tibial plateau in 
March 2000, there was no evidence of a fracture taken upon 
repeat x-rays in July 2003.

Despite evidence of a current diagnosis of bilateral DJD of 
the knees, there is no evidence of record to substantiate the 
critical second and third components of the Hickson inquiry, 
as enumerated above.  There was a 19-year evidentiary gap in 
this case between active service and the earliest medical 
evidence of bilateral DJD of the knees.  The Board notes that 
the absence of evidence constitutes negative evidence against 
the claims because it tends to disprove the claims that right 
knee complaints in service resulted in a chronic disability, 
i.e. bilateral DJD or meniscal tears, or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  There is no indication that 
the claimed disability or symptoms may be associated with the 
right knee complaints in 1977.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

While the veteran contends that right and left knee 
disabilities are related to service, her own statements as to 
the etiology of a disease do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that matters involving special experience or 
special knowledge require the opinion of witnesses skilled in 
that particular science, art, or trade).  The evidence is not 
in relative equipoise.  Thus, the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Residuals of a Dislocated Pelvis and Hip 

The veteran contends that she is entitled to service 
connection for residuals of a dislocated pelvis and hip.  
Specially, she asserts that she fell in service and heard a 
snap.  She further indicates that she was placed in traction 
and then released.  

Having carefully considered the veteran's claims in light of 
the record previously delineated and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claims and the appeal as to these issues will be 
denied.

In this matter, the veteran's service medical records do not 
support her contention.  First, the service medical records 
are devoid of any mention of relevant treatment, symptoms or 
complaints of a dislocated pelvis or hip.  The veteran did 
complain of right hip pain in August 1977; however, x-rays 
were negative.  She was diagnosed with muscle strain.  In 
September 1977 and September 1978, she was diagnosed with 
muscle aches and strain after complaints of hip pains.  There 
were no further complaints in service.      

The mere fact that the veteran complained of hip pain and was 
diagnosed with muscle aches and strain in service is not 
enough to establish service connection; there must be 
evidence of a resulting chronic disability.  See Degmetich, 
104 F. 3d at 1332.  As noted above, there were no further 
complaints in service after 1978.

Further, there has been no showing of continuity of 
symptomatology of the right hip and pelvis after service to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Post-service, the first complaints of hip pain are contained 
in VA outpatient treatment records dated in November 1991.  
At that time, the veteran reported lumbar pain radiating into 
her hips after a July 4th injury.  X-rays of the pelvis were 
normal.  The next complaints of hip pain are dated in 2003.  
X-rays taken in July 2003 were negative for evidence of 
fracture or dislocation of the hips.

As noted above, the first post-service complaints of hip pain 
are dated in 1991, some 12 years after the veteran's 
separation from service.  The Board notes that the absence of 
evidence constitutes negative evidence against the claims 
because it tends to disprove the claims that complaints of 
hip pain and diagnoses of muscle strain and aches in service 
resulted in chronic disabilities of the pelvis and hip or 
persistent symptoms thereafter.  See Forshey, 12 Vet. App. at 
74.  Moreover, it appears that complaints of hip pain were 
made in connection with a post-service slip and fall accident 
in 1991.

However, even more probative is the lack of a currently 
diagnosed pelvic or hip disorder.  It is important to point 
out at this juncture that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d at 1332 (38 U.S.C.A. 
§ 1131 requires existence of present disability for VA 
compensation purposes).  Evidence must show that the veteran 
currently has the disabilities for which benefits are being 
claimed.  Such is not shown in this case.

Moreover, the Board finds that it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim.  There is no indication of a pelvic or hip 
disability or injury in service and no findings of a current 
disability.  See 38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

While the veteran contends that residuals of pelvic and hip 
dislocations are related to service, her own statements as to 
medical diagnosis and the etiology of a disease do not 
constitute competent medical evidence.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claims, and 
the appeals must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.




Back Disability

The veteran contends that she is entitled to service 
connection for a back disability.  Specifically, she asserts 
that she injured her back at Fort Sam Houston.

Having carefully considered the veteran's claim in light of 
the record previously delineated and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.  In this matter, the veteran's service medical 
records do not support her contention.  First, the service 
medical records are devoid of any mention of relevant 
treatment, symptoms or complaints of a back disability.

Post-service, the first diagnosis of mild DJD of the facet 
joints of L4-5 is contained in VA outpatient treatment 
records dated in 2003, some 24 years after the veteran's 
separation from service and thus, outside the one-year 
presumptive period for service connection.  38 C.F.R. 
§§ 3.307, 3.309.    

Despite evidence of a current diagnosis of mild DJD of the 
facet joints of L4-5, there is no evidence of record to 
substantiate the critical second and third components of the 
Hickson inquiry, as enumerated above.  The service medical 
records do not support a finding of DJD during the veteran's 
active duty service.  Further, there was a 24-year 
evidentiary gap in this case between active service and the 
earliest medical evidence of mild DJD of the facet joints of 
L4-5.  The Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that mild DJD of the facet joints 
of L4-5 had its onset in service, which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at 74. 

However, even more probative than the 24-year evidentiary 
gap, is the onset of low back pain in connection with a fall 
in 1991 and again after a motor vehicle accident in November 
1999 when the veteran was diagnosed with lumbosacral strain.  
Thus, the lack of any objective evidence of mild DJD of the 
facet joints of L4-5 between the period of active duty and 
the initial diagnosis in 2003, is itself evidence which tends 
to show that the claimed disorder was not incurred in 
service.

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  There is no indication of a 
back disability or injury in service, nor any evidence 
suggesting
 a relationship between her current back disability and 
service.  See 38 C.F.R. § 3.159(c)(4)(i); Duenas, supra.

While the veteran contends that a back disability, to include 
mild DJD of the 
facet joints of L4-5, is related to service, her own 
statements as to the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

Chest Disability

The veteran contends that she is entitled to service 
connection for a chest disability.  Having carefully 
considered the veteran's claim in light of the record 
previously delineated and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support her contention.  First, the service medical records 
contain only a single complaint of chest pain in September 
1978.  The veteran was diagnosed with strained muscles.  
There were no further complaints in service.  

The mere fact that the veteran complained of chest pains and 
was diagnosed with strained muscles in service is not enough 
to establish service connection; there must be evidence of a 
resulting chronic disability.  See Degmetich, 104 F. 3d at 
1332.  As noted above, there were no further complaints in 
service after the sole complaint in 1977.

Further, there has been no showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Post-service, the first 
complaints of shortness of breath and feelings of chest 
heaviness are contained in VA outpatient treatment records 
dated in May 1992.  The chest was clear upon physical 
examination.  The veteran was subsequently diagnosed with 
anxiety.  

Chest x-rays taken in August 1995 and February 1999 were 
negative.  The veteran was in a motor vehicle accident in 
November 1999.  She reported hitting her chest on the 
steering wheel.  Chest x-rays were negative.

As noted above, the first complaints referable to the chest 
are dated in 1992, some 13 years after the veteran's 
separation from service.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that complaints of 
chest pain and a diagnosis of muscle strain in service 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at 74.  Moreover, it 
appears the veteran was in a post-service motor vehicle 
accident in 1999.

However, even more probative is the lack of a currently 
diagnosed chest disability.   Chest pain is not in and of 
itself a disability.  See Sanchez-Benitez, 259 F.3d at 1361.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 1332.  Evidence must show 
that the veteran currently has the disabilities for which 
benefits are being claimed.  Such is not shown in this case.

Moreover, the Board finds that it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim as there are no findings of a current disability.  
See 38 C.F.R. § 3.159(c)(4)(i); Duenas, supra.

While the veteran contends a chest disability is related to 
service, her own statements as to medical diagnosis and the 
etiology of a disease do not constitute competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

Residuals of Shin Splints

The veteran contends that she is entitled to service 
connection for residuals of shin splints.  Having carefully 
considered the veteran's claim in light of the record 
previously delineated and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support her contention.  First, the service medical records 
are devoid of any mention of relevant treatment, symptoms or 
complaints of shin splints.

Post-service, there has been no evidence that the veteran has 
been diagnosed with shin splints or any residuals thereof.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich, 104 F. 3d at 1332.  Evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed.  Such is not shown in this case.

Moreover, the Board finds that it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim.  There is no indication of shin splints in service 
and no findings of a current disability.  See 38 C.F.R. § 
3.159(c)(4)(i); Duenas, supra.

While the veteran contends that residuals of shin splints is 
related to service, her own statements as to medical 
diagnosis and the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for residuals of a 
dislocated pelvis is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a chest disability is 
denied.

Entitlement to service connection for residuals of a hip 
dislocation is denied.

Entitlement to service connection for residuals of shin 
splints is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


